Citation Nr: 0410134	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

2.  Entitlement to service connection for DJD of the left knee.

3.  Entitlement to service connection for DJD of the right elbow.

4.  Entitlement to service connection for DJD of the left elbow.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1959 to October 
1973.  He had several periods of active duty for training while 
serving in a reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from a period of 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran submitted his current claim for service connection for 
the issues on appeal in October 1998.  A review of his service 
medical records (SMRs) reveals that the veteran reported that he 
had had arthritis, rheumatism or bursitis on his Report of Medical 
History form completed at the time of his separation physical 
examination in August 1973.  The medical examiner reported 
degenerative arthritis on the form without further explanation.  
On the physical examination form that accompanied the medical 
history form, the examiner reported that the veteran had 
"degenerative arthritis bones - mild" under block 37 of the form.  
That block relates to the lower extremities.  There was nothing 
further provided by way of a description.  The veteran underwent 
physical examinations for extended periods of active duty for 
training in 1977 and 1978, respectively.  He did not report any 
history of arthritis on the forms used for those examinations and 
said that he was in good health (1977) and excellent health (1978) 
at the time of the examinations.  There were no x-ray findings of 
arthritis in the SMRs.

The veteran's claim was submitted prior to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  Nevertheless, 
the RO wrote to the veteran in December 2001 and informed him of 
the change in the law.  The letter also provided notice to the 
veteran of what evidence was needed to substantiate his claims.  
The veteran was advised that his SMRs did not show treatment for 
DJD of the knees or elbows.  He was also informed of VA's duty to 
assist in the development of his claims and what actions the RO 
had taken in that regard.

A number of private and VA treatment records have also been 
associated with the claims file.  They likewise do not show 
treatment for DJD of the elbow or knee joints. 

The Board notes that the last supplemental statement of the case 
(SSOC) was issued in May 2003.  Subsequent to that time a 
significant amount of VA treatment records were associated with 
the claims file, some of which is pertinent to the claims on 
appeal.  The evidence was a not addressed by a SSOC as required by 
regulation.  See 38 C.F.R. § 19.31 (2003).  A supplemental 
statement of the case must be issued that takes into consideration 
all of the evidence added since the May 2003 SSOC.

Accordingly, the case is REMANDED to the RO for the following 
action:

After undertaking any other development deemed appropriate, the RO 
should re-adjudicate the issues on appeal.  If any benefit sought 
is not granted, the veteran and his representative should be 
furnished with a supplemental statement of the case and afforded 
an opportunity to respond before the record is returned to the 
Board for further review.  The supplemental statement of the case 
should address the entire record, particularly the evidence 
received since issuance of the May 2003 supplemental statement of 
the case.  Any additional notice(s) warranted in accordance with 
the VCAA should be provided.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

